Exhibit 99.1 MAGIC BRIGHT LIMITED (Unaudited) Condensed Financial Statements For The Nine Months Ended December 31, 2010 and 2009 F-1 MAGIC BRIGHT LIMITED INDEX TO CONDENSED FINANCIAL STATEMENTS (Unaudited) Page Condensed Balance Sheets F-2 Condensed Statements of Operations And Comprehensive Income (Loss) F-3 Condensed Statements of Cash Flows F-4 Notes to Condensed Financial Statements F-5 – F-15 F-2 MAGIC BRIGHT LIMITED CONDENSED BALANCE SHEETS AS OF DECEMBER 31, 2, 2010 (Currency expressed in United States Dollars (“US$”), except for number of shares) December 31, 2010 March 31, 2010 (Unaudited) (Audited) ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net Amounts due from stockholders Amount due from a related party Inventories, net Prepayments and other receivables Total current assets Non-current assets: Plant and equipment, net Cash value of life insurance, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Short-term borrowings, secured $ $ Accounts payable, trade - Advances from customers Amount due to related party - Current portion of obligation under finance leases Current portion of long-term borrowings - Income tax payable Accrued liabilities and other payables Total current liabilities Long-term liabilities: Deferred tax liabilities Obligation under finance leases - Long-term borrowings - Total liabilities Commitments and contingencies Stockholders’ equity: Common stock, $0.128 par value; 10,000 shares authorized; 10,000 shares issued and outstanding, respectively Accumulated other comprehensive income (loss) ) Retained earnings Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to condensed financial statements. F-3 MAGIC BRIGHT LIMITED CONDENSED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) FOR THE NINE MONTHS ENDED DECEMBER 31, 2 (Currency expressed in United States Dollars (“US$”)) (Unaudited) Nine months ended December 31, Revenues, net: - Non related party $ $ - Related party - Total revenues, net Cost of revenues ) ) Gross profit (loss) ) Operating expenses: Selling, general and administrative ) ) Income (loss) from operations ) Other income (expense): Interest income 18 24 Interest expense ) ) Income (loss) before income taxes ) Income tax expense ) ) NET INCOME (LOSS) $ $ ) Other comprehensive (loss) income: - Foreign currency translation (loss) gain ) - Change in fair value of derivative contracts - COMPREHENSIVE INCOME (LOSS) $ $ ) See accompanying notes to condensed financial statements. F-4 MAGIC BRIGHT LIMITED CONDENSED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED DECEMBER 31, 2 (Currency expressed in United States Dollars (“US$”)) (Unaudited) Nine months ended December 31, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income to net cash (used in) provided by operating activities: Depreciation Inventory valuation allowance Loss on disposal of plant and equipment - Loss on cash value of life insurance ) - Non-cash benefits to a director - Allowance on doubtful accounts - Changes in operating assets and liabilities: Accounts receivable, trade ) ) Bills receivable - Amount due from a related party ) Inventories ) Prepayments and other receivables ) Accounts payable, trade ) ) Advances from customers Amount due to related party - Income tax payable Accrued liabilities and other payables Net cash (used in) provided by operating activities ) Cash flows from investing activities: Purchase of plant and equipment - ) Payments on life insurance ) - Net cash used in investing activities ) ) Cash flows from financing activities: Changes in short-term borrowings ) Repayment from (advances to) stockholders ) Advances to a related party ) ) Proceeds from long-term borrowings - Repayment of long-term borrowings ) - Payments on finance leases ) ) Net cash provided by (used in) financing activities ) Effect of exchange rate changes in cash and cash equivalents ) ) NET CHANGE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENT, BEGINNING OF PERIOD CASH AND CASH EQUIVALENT, END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for income taxes $
